JUSTICE WARNER
dissents.
¶18 I agree with the dissent of Chief Justice Gray. There is no need for a further record at this stage of the proceedings-it is sufficient to determine the question of whether § 39-71-413, MCA, can withstand the facial constitutional challenges by plaintiff Brady.
¶19 Article II, Section 16 of the Montana Constitution states that there is an exception to the right to full legal redress for an injury that is covered by the Workmen’s Compensation Laws. The legislature has provided the scope of such an exception in § 39-71-413, MCA. Brady makes facial challenges, not as applied challenges, to the statute and I would conclude that the statute passes constitutional muster. Therefore, I dissent from the decision of the Court not to answer the questions posed by the Ninth Circuit Court of Appeals.
JUSTICE RICE joins in the foregoing dissent.